Schofield, J.:— This is a motion to dismiss the writ of error, on the ground that a writ of error does not lie from this court to the judgments of county courts in such eases. The judgment was rendered under the act of 1872, enlarging the jurisdiction of county courts. That act provides that appeals shall be taken from the judgments of the county courts to the circuit courts; and that writs of error may be prosecuted on such judgments from the circuit courts. A writ of error only lies from the court to the judgments of inferior courts where no other mode of reviewing such judgments is provided by law. The writ must be dismissed